May 3, 2006

Mr. William G. Filer II
20503 NE 21st Ct
Sammamish, WA 98074

Re: Transition Agreement

Dear Bill:

EvergreenBank offers you the transition benefits described in this Transition
Agreement (“Agreement”), which is entered into between William G. Filer II and
EvergreenBank (the “Company”). For reference purposes, this Agreement is dated
May 3, 2006, which is the date the Company presented it to you for
consideration. This Agreement describes the terms and conditions of your
separation of employment with the Company.

In exchange for the Transition Benefits outlined in this Agreement, you and the
Company agree as follows:



1.   Termination/Final Pay: Your last day of active work is June 16, 2006. You
will remain on the payroll through June 16, 2006, for pay and benefits purposes.
Your formal termination date is June 16, 2006. You acknowledge that you are owed
no additional compensation of any kind from the Company except as described in
this Agreement. You will receive your final paycheck on June 23, 2006. All
required and agreed upon withholding will be deducted from this paycheck.



2.   Earned Time: The Company will pay you all of your accrued and unused earned
time on June 23, 2006. All required and agreed upon withholding will be deducted
from this payment. Earned time is subject to 401(k) contributions and company
match, if you participate in that plan.



3.   Transition Pay: In exchange for this signed Agreement, the Company will pay
you 6 weeks of regular base pay as transition pay in a lump sum less required
deductions. You will receive your transition pay on June 23, 2006, or the first
regularly scheduled payday following the 7-day revocation period, whichever is
later. Transition pay is not eligible for 401(k) contributions.



4.   Availability: From June 16 through August 1, 2006, you will make yourself
reasonably available, upon request, to consult with the Company without
additional compensation or other consideration regarding projects or work that
you handled or were familiar with during your employment.



5.   Outplacement Counseling: The Company will provide career
transition/outplacement counseling through the firm of Lee Hecht Harrison in
Bellevue, Washington. A packet outlining these services is attached. The Company
will pay the costs for these services. You must begin the use of these services
by September 30, 2006.



6.   EvergreenBancorp Stock Options: The Board of Directors of EvergreenBancorp
has approved the accelerated vesting of all of your stock options, vested and
unvested, as of June 16, 2006, and has authorized an extended exercise period to
December 31, 2006.



7.   Medical, Dental and/or Vision Benefits: Beginning in July 2006, you and any
enrolled dependents covered under the medical, dental and/or vision benefits as
of your last day of active work can elect to continue group medical, dental
and/or vision coverage through the Company as specified in your COBRA Notice.
The Company will pay you the equivalent of two months of your and your enrolled
dependents’ COBRA medical, dental and vision premiums, based on the coverages
you have as of your last day of active work, along with your transition pay
regardless of whether you elect COBRA coverage. This amount is taxable income to
you. You must elect, enroll in and pay for COBRA coverage per the terms of COBRA
in order to receive COBRA coverage.



8.   Reference Checks: The Company will verify dates of employment, positions
held, and pay rate.



9.   401(k) Plan/Contributions: If you participate in the Company’s 401(k) Plan,
you will make your final employee contribution to this plan from your June 23,
2006, paycheck for regular and overtime hours (if applicable), and from your
cashout of accrued and unused earned time (if applicable) paid on June 23, 2006.
The Company will make its final matching contributions to this plan according to
the terms of the plan. After June 23, 2006, you may elect to receive whatever
accrued and vested benefits you are entitled to according to the terms of the
plan. No contributions may be made by you or the Company to this plan from the
transition pay which is paid to you under this Agreement.



10.   Group Term Life Insurance: If you are eligible for coverage under the
Company’s group term life insurance plan, you may convert your group term life
insurance coverage to an individual policy and self-pay for the converted
coverage under the timelines, terms and conditions of the Company’s plan.
Coverage under the Company’s plan ends on your last day of active work with the
Company.



11.   Group Long Term Disability Insurance: If you are eligible for coverage
under the Company’s group long term disability plan, you may convert your group
long term disability coverage to an individual policy and self-pay for the
converted coverage under the timelines, terms and conditions of the Company’s
plan. Coverage under the Company’s plan ends on your last day of active work
with the Company.



12.   Voluntary Life and/or Voluntary Accidental Death and Dismemberment: If you
have elected coverage under the Company’s voluntary life and/or voluntary
accidental death and dismemberment plans, you may convert coverage to an
individual policy and self-pay for the converted coverage under the timelines,
terms and conditions of the Company’s plans.



13.   Company and PEMCO Financial Services (PFS) Property: You will return to
the Company by June 16, 2006, all Company-owned and PFS-owned property in your
possession, including all keys and card key badges to the Company and PFS
buildings or property, all Company- and PFS-owned equipment, all Company and PFS
documents and papers, including but not limited to trade secrets and other
confidential and proprietary information.



14.   Employee Nondisclosure Agreement: You will continue to abide by the terms
of the Employee Nondisclosure Agreement you signed on June 13, 2001, a copy of
which has been provided to you along with a copy of this Agreement.



15.   Confidentiality: You will keep the facts and the terms of this Agreement
confidential, although you may disclose them to your immediate family, or your
attorney, accountant or similar advisor, all of whom also are bound by this
Confidentiality clause. You also may disclose them, if needed, in response to
government requests, subpoenas or other legal processes.



16.   General Release: In exchange for the transition pay and the other benefits
contained in this Agreement, most of which are benefits you were not otherwise
entitled to receive, you and your successors and assigns forever release and
discharge the Company, any of the Company’s parents, subsidiaries, affiliates,
or related entities, any Company-sponsored employee benefit plans in which you
participate, and all of their respective officers, directors, shareholders,
trustees, agents, employees, employees’ spouses and all of their successors and
assigns (collectively “Released Parties”) from any and all claims, actions,
causes of action, rights, or damages, including costs and attorneys’ fees
(collectively “Claims”) which you may have, known, unknown, or later discovered
which arose prior to the date you signed this Agreement.

This General Release includes, but is not limited to, any Claims under any
local, state, or federal laws prohibiting discrimination in employment,
including without limitation, the Civil Rights Acts, the Americans with
Disabilities Act, the Age Discrimination in Employment Act, the Older Workers
Benefit Protection Act, or the Washington State Law Against Discrimination, or
Claims under the Employee Retirement Income Security Act, or Claims under any
federal, state or local leave laws, including without limitation the Family
Medical Leave Act, or Claims for unpaid salary, wages, commissions, bonuses or
other compensation under any federal, state or local wage and hour laws or wage
claim statutes, or Claims alleging any legal restriction on the Company’s right
to terminate its employees, or any personal injury Claims, including, without
limitation, wrongful discharge, defamation, tortious interference with business
expectancy or emotional distress, or any Claims alleging breach of express or
implied employment contract. This release, however, will not prevent you from
bringing a Claim for COBRA benefits, unemployment benefits, vested 401(k) or
other retirement benefits.

You represent that you have not filed any Claim that was released in this
Agreement against the Company or its Released Parties with any court or
government agency, and that you will not, to the extent allowed by applicable
law, file such a Claim at any time in the future; provided, however, that this
will not limit you from filing a Claim to enforce the terms of this Agreement.
Additionally, if any government agency brings any Claim or conducts any
investigation against the Company, nothing in this Agreement forbids you from
cooperating in such proceedings, but by signing this Agreement, you waive and
agree to relinquish any damages or other individual relief that may be awarded
as a result of any such proceedings.



17.   Voluntary Agreement: You understand and acknowledge the significance and
consequences of this Agreement. You acknowledge that it is voluntary and that
you have not signed it as a result of any coercion.



18.   Review by Attorney and Review and Revocation Periods: The Company hereby
advises you in writing to consult with an attorney prior to signing this
Agreement. You have the right to consider this Agreement for a period of up to
45 days prior to signing it, although you may sign this Agreement in less than
45 days at your option. By signing this Agreement, you will be affirming that
you freely, voluntarily, and without coercion, entered into it and agreed to be
bound by its terms. You also have the right to revoke this agreement for a
period of up to 7 days after signing it by giving written notice of revocation
to Cindy Gok at PFS Human Resources, 325 Eastlake Avenue East, Seattle, WA
98109. If you revoke this Agreement, it will not be effective and enforceable,
and you will not receive the transition pay described above. This Agreement will
not be effective or enforceable until the 7-day revocation period has expired.



19.   Transition Benefits Offer Expiration Date: You acknowledge that you were
advised of your right to sign this Agreement and return it to Human Resources on
or before 5:00 p.m. on June 16, 2006.



20.   Entire Agreement: This Agreement, along with the Employee Nondisclosure
Agreement referenced above, constitutes the entire understanding and agreement
between the Company and you regarding the termination of your employment and
future obligations toward each other. This Agreement supersedes all prior
agreements, correspondence, representations, or understandings between the
parties relating to its subject matter. This Agreement is made and shall be
construed and performed under Washington State law without regard to its choice
of law principles. This Agreement may not be modified except through another
written agreement signed by you and by the Company. If any provisions of this
Agreement are held to be invalid or unenforceable, the remaining provisions will
nevertheless continue to be valid and enforceable. This Agreement shall not be
considered as evidence of any violation of any statute or law, or any wrongdoing
or liability on the part of the Company, or its agents or employees.

If you want to receive the transition benefits offered, please sign the original
copy of this letter and return it to me. I also recommend that you sign the
extra copy provided and keep the extra copy with your personal records.

Sincerely,

/s/ Susan E. McNab

Susan E. McNab
Chief People Services Officer

Accepted and agreed this 8th day of June, 2006:

/s/ William G. Filer II

William G. Filer II

Accepted on behalf of EvergreenBank:

By: /s/ Susan E. McNab

Susan E. McNab
Its: Chief People Services Officer
Date: June 8, 2006

